Citation Nr: 1518465	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-27 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a 60 percent rating for residuals of prostate cancer.

2.  Entitlement to a rating in excess of 60 percent for residuals of prostate cancer.

3.  Whether the reduction in the evaluation for residuals of prostate cancer, from 100 percent to 40 percent, effective January 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) that reduced the rating for residuals of prostate cancer from 100 percent to 40 percent, effective January 1, 2013.

In August 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's claims file.  The Veteran submitted additional evidence to the Board for which he has submitted a waiver of initial Agency of Jurisdiction (AOJ) consideration.

As discussed in more detail below, the August 2013 statement of the case (SOC) issued in this case addressed only a claim of entitlement to an increased rating for residuals of prostate cancer, but the Board has determined that the Veteran also filed a timely notice of disagreement additionally initiating an appeal challenging the propriety of the October 2012 reduction of the 100 percent rating for residuals of prostate cancer.  The Board has listed the issue concerning the propriety of the reduction and taken jurisdiction of the matter for the limited purpose of remanding it to the AOJ for the issuance of an SOC, as explained in the remand section of this decision.

The Board has bifurcated the increased rating issue on appeal because to do so at this time is favorable to the Veteran.  The bifurcation allows for the Board's finding in this decision that the schedular criteria for (an increased) 60 percent rating are warranted for the period from January 1, 2013, thus resulting in grant of partial benefit and payment of this aspect of the compensation benefits while development for the remaining aspects of the increased rating issue continue on remand.  "Bifurcation of a claim generally is within the Secretary's discretion."  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  See also Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011); rev'd on other grounds, 132 S.Ct. 75 (2011) (discussing that it is permissible for the VA Secretary to bifurcate a request for benefits on the basis of different theories of entitlement).

The Board observes that some of the discussion during the August 2014 Board hearing included indications that the Veteran may be satisfied with the award of a 60 percent rating without pursuing a further increase of the disability rating for residuals of prostate cancer.  However, the Veteran's comments in this regard included his representative's disclaimer that he "will take 100 percent" if it is available.  The fact that the Veteran's argument at the time was focused upon demonstrating that his prostate cancer residuals meet the criteria for a 60 percent rating does not constitute a clear and unequivocal limitation of the appeal to consideration of that rating.  As discussed below, the Board here grants the appeal to the extent of awarding the (increased) rating of 60 percent; the remainder of the increased rating issue in appellate status is remanded as inextricably intertwined with another matter.  During the processing of the remand, the Veteran shall have the opportunity to make a clear and unequivocal withdrawal of the pending remainder of the increased rating issue if that is his preference.

The Board additionally observes that some of the discussion of this appeal during the August 2014 Board hearing included indications that the Veteran may not intend to further pursue the appeal initiated by his March 2013 notice of disagreement challenging the propriety of the reduction of his prior 100 percent rating for residuals of prostate cancer.  The Board is unable at this time to determine that the comment suggesting that he may not desire to pursue the matter was a clear and unequivocal withdrawal of the matter from appellate consideration (including with observation of the Veteran's representative's comment during the hearing that the Veteran "will take 100 percent" if that rating is available to him).  The Board finds that the most reasonable action at this time is to proceed with the otherwise necessary remand of the issue concerning the propriety of the reduction for the issuance of an SOC; the Veteran shall then have the opportunity to decide whether he desires to perfect the appeal or not in accordance with his preferences at that time.

The issues of entitlement to a rating in excess of 60 percent for residuals of prostate cancer and the propriety of the reduction in the evaluation for residuals of prostate cancer, from 100 percent to 40 percent, effective January 1, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From January 1, 2013, the Veteran's prostate cancer residuals have included leakage requiring the changing of absorbent materials more than 4 times a day.


CONCLUSION OF LAW

The Veteran's residuals of prostate cancer meet the criteria for a 60 percent rating from January 1, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.115a, 4.115b, Code 7528 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The VCAA applies to the issues on appeal.  However, as the Board has bifurcated the increased rating issue, the only matter addressed with a final decision at this time is the question of whether the Veteran meets the schedular criteria for a 60 percent rating for residuals of prostate cancer.  Inasmuch as the Veteran's appeal is being granted to that extent (the Board finds that the criteria for a 60 percent rating are met) without final denial of any matter on appeal at this time, there is no reason to belabor the impact of the VCAA on this matter, since any notice or duty to assist omission is harmless with regard to this decision.

Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Prostate cancer is are rated under Code 7528 (for malignant neoplasms of the genitourinary system), which provides for a 100 percent rating upon diagnosis of malignancy and for 6 months following surgery, X-ray, chemotherapy, or other therapeutic procedure.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, and Note following.

[Impotence secondary to prostate cancer is separately compensated, as reflected by the award of service connection for erectile dysfunction, and special monthly compensation for loss of use of a creative organ, and is not for consideration herein.]  Voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  As the maximum schedular rating for urinary frequency is 40 percent, and the maximum rating for obstructed voiding is 30 percent, rating on such bases would be of no benefit to the Veteran.  Urine leakage warrants a 40 percent rating when it requires wearing of absorbent materials which must be changed 2 to 4 times per day, and a (maximum) 60 percent rating when the absorbent materials must be changed more than 4 times per day.  Higher (60 and 80 percent) ratings may be assigned for renal dysfunction residuals of prostate cancer.  38 C.F.R. § 4.115a.

Separate (staged) ratings may be assigned for distinct periods when different levels of disability are shown, based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, to include degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, a 100 percent rating for the Veteran's residuals of prostate cancer is in effect from October 5, 2010 until January 1, 2013; a 40 percent rating is in effect from January 1, 2013 through the present time.  The issue addressed by the Board at this time is limited to the question of whether a 60 percent rating is warranted for any portion of the period from January 1, 2013 to the present time.

The 40 percent rating currently in effect was assigned by the RO based largely upon the information presented in a March 2012 VA examination report evaluating the Veteran's residuals of prostate cancer.  The Board notes that these findings included a note that the Veteran's voiding dysfunction residuals featured: "Intermittent leakage, wears pads 1-2 times per month."

A March 2013 written statement from the Veteran explained, in pertinent part, that "the number of times that I change the absorbent materials varies from day to day.  One day, I might change it 4 times and another day I might have to change it 12 times a day."

The evidence in this case now includes an August 2014 statement from a medical doctor from a urology clinic involved in the Veteran's care.  The August 2014 medical statement summarizes the Veteran's pertinent prostate cancer history: "[The Veteran] had a radical prostatectomy in February 2004 for prostate cancer.  He had a PSA recurrence and had salvage radiation therapy [in] 2009."  The August 2014 medical statement explains: "As a result of the treatment of his prostate cancer he has incontinence and uses 4 to 5 protective pads / day."

Again, the period for consideration in this rating analysis is from January 2013 to the present.  Although the March 2012 VA examination report indicates that the Veteran was using absorbent pads relatively less frequently at that time, the March 2013 statement from the Veteran (just over two months into the period for consideration in this case) describes needing to change absorbent pads due to incontinence 4 to 12 times per day.  This statement strongly suggests that the number of such changes on a typical day, or the average daily number of changes, would be in excess of 4.  The Veteran is certainly competent to report through lay testimony the number of times he changes these absorbent materials in a day.  Significantly, the August 2014 medical statement supports the Veteran's account of using more than 4 absorbent pads per day.  The Board otherwise finds no significantly contrary evidence of record pertinent to the period for consideration.  In sum, the Board finds that the evidence shows that the Veteran's residuals of prostate cancer manifest in urine leakage, and the evidence reasonably shows that such leakage requires the Veteran to change absorbent pads more than 4 times per day.

Accordingly, the Board finds that the criteria for a 60 percent rating for residuals of prostate cancer are met, on the basis of urinary leakage, throughout the period on appeal (from January 1, 2013 to the present).

The Board's decision at this time is limited to the determination that the criteria for the 60 percent rating are met based on urinary leakage.  As was noted above, 60 percent is the maximum schedular rating provided under the criteria for rating voiding dysfunction based on leakage.  For complete resolution of the remainder of the Veteran's appeal, further consideration must be given to the alternate criteria for rating prostate cancer residuals (with schedular ratings in excess of 60 percent), such as ratings based upon renal dysfunction or recurrence or metastasis of his prostate cancer following the prostatectomy.  Complete resolution of the remainder of the Veteran's appeal also requires consideration of potential entitlement to an extraschedular rating.  Such matters associated with the remainder of the Veteran's appeal are addressed in the remand section, below.


ORDER

A 60 percent rating is granted for the Veteran's prostate cancer residuals from January 1, 2013, subject to the regulations governing payment of monetary awards.


REMAND

A 100 percent disability rating for residuals of prostate cancer was in effect from October 5, 2010 to January 1, 2013.  An April 2012 rating decision proposed, and an October 2012 rating decision implemented, a reduction in the rating to 40 percent, effective January 1, 2013.  A notice of disagreement filed in February 2013 initiated an appeal of the assigned 40 percent rating ("I feel that my disability rating should be at a higher rating.").  Another notice of disagreement, filed in March 2013, challenged the reduction ("I disagree with the decrease of my service connected prostate cancer rating.").  In August 2013, the RO issued an SOC addressing only the increased rating issue and not addressing the additional issue of the propriety of the reduction.

The distinction is significant, as a case involving the propriety of a reduction requires consideration of regulatory criteria affording certain due process protections specific to such matter that do not apply in a general claim for increase.  See 38 C.F.R. § 3.105(e).  The Board finds that the March 2013 notice of disagreement timely initiated an appeal on the issue of the propriety of the reduction of the rating for residuals of prostate cancer from 100 to 40 percent.  The Court has emphasized that "rating reduction cases" are separate from "rating increase cases."  Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992).  In reduction cases, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the veteran's rating.  If not, the rating must be restored.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).

When there has been an adjudication by the RO and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the appellant.  The Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, this claim is not before the Board at this time and will only be before the Board if the Veteran timely files a substantive appeal after issuance of an SOC.

The increased rating issue is inextricably intertwined with the pending matter regarding the propriety of the October 2012 rating reduction from 100 percent to 40 percent, effective from January 1, 2013; both issues depend upon determinations of the details and severity of the Veteran's residuals of prostate cancer.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Both issues arise on appeal from the October 2012 rating decision that reduced the prostate cancer rating from 100 to 40 percent, effective from January 1, 2013; certain facts and questions regarding the severity of the disability are potentially pertinent to the outcome of both issues.  The Board has determined, as discussed above, that the criteria for a 60 percent rating are met for the period at issue, but the remainder of the appeal for a further increased rating remains a matter subject to the pending appeal challenging the propriety of the reduction of the previous 100 percent rating.

As the resolution of the increased rating issue for residuals of prostate cancer is intertwined with the matter of determining whether the rating reduction was proper in the first place, and as the appeal concerning the propriety of the rating reduction must be remanded for the AOJ to address (with an SOC) the Veteran's March 2013 notice of disagreement, the remainder of the increased rating issue for residuals of prostate cancer is deferred at this time pending resolution of the matter remanded. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements with respect to the issues on appeal (including providing a VCAA notice letter for the prostate cancer increased rating issue).

2.  The AOJ should obtain for the record copies of all updated records (any not already associated with the record) of VA treatment the Veteran has received for his residuals of prostate cancer pertinent to this appeal.  If any such records are unavailable, the reason for their unavailability must be explained for the record.

3.  The AOJ should issue an appropriate SOC addressing the Veteran's timely March 2013 notice of disagreement on the issue of the propriety of the October 2012  reduction in the rating for residuals of prostate cancer from 100 to 40 percent, effective January 1, 2013.  The Veteran must be advised of the time limit for filing substantive appeals, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal, the matter should be returned to the Board for further appellate consideration.

4.  After resolution of any and all intertwined claims pending (specifically, the appeal challenging the propriety of the October 2012 reduction in the rating for residuals of prostate cancer), and after all further development necessary is completed, the AOJ should readjudicate the remainder of the claim for a (further) increased rating for residuals of prostate cancer on appeal.  If any portion of the issue on appeal remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


